Order filed, March 16, 2020.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-20-00148-CV
                                 ____________

          ROBERTO ALONZO AND NEW PRIME, INC., Appellant

                                         V.

        CHRISTINE JOHN AND CHRISTOPHER LEWIS, Appellee


                    On Appeal from the 129th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-44841


                                     ORDER

      The reporter’s record in this case was due March 10, 2020. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Jennifer Gajevsky, the court reporter, to file the record in this
appeal within 30 days of the date of this order.


                                  PER CURIAM


Panel Consists of Chief Justice Frost and Justices Jewell and Spain.